Title: To George Washington from Colonel James Clinton, 27 June 1776
From: Clinton, James
To: Washington, George



May it please Your Excellency
June 27th 1776at Fort Constitution [N.Y.]

Since I wrote to You I Rece[ive]d the within Letter but I think it Necessary to have Your Orders before I Comply with the within Request I hear the Committees have taken Coll Cadwallader

Colden on Suspicion of being an Enemy to the Liberties of America but what they will Do with him I Cannot tell Lawer Cranney who has Left Poug[h]keepsie some time ago and has been Advertised there is Likewise taken by the Committees and Sent Back by a Guard to Poughkeepsie. I am Dr Genl Your Most Obedient Humle Sert

James Clinton Coll

